DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “an angle” should be the angle.  Appropriate correction is required.
Furthermore, the applicant sometimes using terminology of step and riser, sometimes use stair step and higher riser. Although it can be understood they refer the same thing, consistent terminology is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the thickness of the wall of each riser" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the height" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on the canceled claim 5. Claim 6 should be dependent on claim 1 instead.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (JP2014233502, use US20160137027 as equivalent), and further in view of Venezia et al. (US20130250718) and Ekladyous et al. (US7377580).
As to claim 1.    Nagano et al. disclose a component (see e.g. vehicle air-conditioning apparatus in Fig 1-2, Par. 29. The vehicle air-conditioning apparatus 1 includes the intake unit 10 in Par. 30) made of a plastic material (see e.g. case 2 of the vehicle air conditioning apparatus is made of synthetic resin such as polypropylene in Par. 30), comprising:

    PNG
    media_image1.png
    453
    595
    media_image1.png
    Greyscale

a wall (see e.g. The cylindrical portion 50 is part of a wall forming the intake passage 13 of case 2 in par 31, 35) that is in the shape of stair steps (see e.g. step shape of reflecting surfaces 51/surfaces 52 in Fig 2), 
 the thickness of the portions of the wall where the reflecting surfaces 51 are provided is not specifically limited, but for example, is 0.8 mm to 1.5 mm from a view point of the reduction in weight of the vehicle air-conditioning apparatus 1 in Par. 40. The thickness 0.8 mm to 1.5 mm overlaps with claimed range of 1 and 1.19 millimeters)

Fig 3-4 of instant application

    PNG
    media_image2.png
    603
    683
    media_image2.png
    Greyscale

Nagano et al. disclose wherein the thickness of the wall at the steps and the thickness of the wall of each riser is different (see e.g. the thickness of portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not limited, but for example, is 1.5 to 2.5 mm in par. 40. The step 52 thickness 0.8 mm to 1.5 mm is thus different compared with the thickness of the wall at the riser. Nagano et al. disclose preferably, a wall thickness of a portion of wall where the reflecting surfaces 51 are provided is larger than a wall thickness of a portion where the surfaces 52 connected to the reflecting surfaces 51 are provided in Par. 40. In another word, riser 51 can have different or bigger thickness than step 52
Nagano et al. further discloses a reduction in weight of the vehicle air-conditioning apparatus 1 is required, and the case tends to be thinned in order to realize the reduction in weight.  If the thickness of the reflecting surfaces of the case is too thin, a sound may pass therethrough and hence the effect of noise reduction may be lowered.  Therefore, the portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not formed to have a thick shape, which contributes to a reduction of thickness of the case 2.  In addition, thickness of the portions of the wall of the case 2 where the reflecting surfaces 51 are provided is increased as needed.  Consequently, the sonic wave transmissivity through the reflecting surfaces 51 is reduced and hence the noise can further be reduced in Par. 40.
As disclosed by Nagano et al, neither the wall thickness at the step or wall thickness of the riser is limited, and both the wall thickness of the step and the riser are effective variable for the weight reduction and sound reduction of the vehicle air-conditioner apparatus. Thus it would also have been obvious for person with ordinary skills in the art to modify/optimize the thickness of the wall at the steps to be independently unlimited or within a narrower exemplary range of 0.8 mm to 1.5 mm, and thickness of the wall at the riser to be independently unlimited or within narrower exemplary range of 1.5-2.5 mm in order to reduction in weight and achieve desired noise reduction effect.)
Nagano et al. does not disclose wherein an angle formed by each step and each higher riser is between 70° and 75°;
Venezia et al. discloses a wall structure of an air conditioning system used in vehicles (see e.g. Par. 1-2), that has an efficient mixing of air flow (see e.g. Par. 13). Venezia et al. discloses the wall structure of the air conditioning system comprise step-shaped profile, wherein the steps having different heights and lengths (see e.g. Par. 40). Venezia et al. also discloses lower edge of the main wall 110 forms an acute angle (which is less than 90 degrees) with the adjoining side edge in Par. 40. 


    PNG
    media_image3.png
    418
    494
    media_image3.png
    Greyscale


Venezia et al. further discloses a wall structure of an air conditioning system used in vehicles (see e.g. Par. 1-2), that has an efficient mixing of air flow (see e.g. Par. 13). Less than 90 degree fully encompass the claimed 70-75 degrees, while also Fig 2 also demonstrate approximate to 70-75 within the range of less than 90. Venezia et al. discloses the wall structure of the air conditioning system comprise step-shaped profile, wherein the steps having different heights and lengths (see e.g. Par. 40). 
Venezia et al. also discloses lower edge of the main wall 110 forms an acute angle (which is less than 90 degrees) with the adjoining side edge for the auxiliary wall in Par. 40, wherein the mixing of the inflow air flow happens(see e.g. abstract, Par. 9-10). Venezia et al. disclose the modification/optimization of the step profile of the auxiliary walls can further improve mixing of the air flows and make the mixing more efficient (see e.g. Par. 12-13), including but not limited to orientation, dimension, height of steps of auxiliary wall(see e.g. Par. 36, Par. 48). By comparision, the instant application also relates to an air conditioning device in the field of motor vehicle in Par. 1.
Both Nagano et al. and Venezia et al. are analogous in the field of step & riser wall profile of an air conditioner system within vehicle, It would further be obvious for a person with ordinary skill sin the art to modify the adjoining angle between the step and riser to also forms an acute angle as taught by Venezia et al. in order to achieve an air conditioner wall structure that is desired air flow parameter for an air conditioner system as suggested by Venezia et al. Acute angle is less than 90 degrees that overlaps with between 70° and 75°. Since Nagano et al. in view of Venezia et al. discloses angle is a result effective variable that can affect the air flow within air conditioner system, range of 70-75 is merely a preferred range within a broader range of 50-90 as shown in Par. 28 of instant application. Absent a showing of criticality with respect to the range of 70-75, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the step angle through routine experimentation in order to achieve the desired air mixing or air flow. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05]. 
Regarding the claim limitation” wherein an angle formed by each step and each higher riser is between 70° and 75°”
Ekladyous et al. is additionally cited to teach step profile parameters such as tread, width, height, tilt angle for the slope, number of steps, arrangement and the like are not limited are all result effective variable that can be further modified and designable for the optimization of the rigidity and the ease of molding (see e.g. line 1-10 in column 8). Ekladyous et al. discloses the optimized multi-step structure of the automobile component can have excellent impact resistance, rigidity, strength, weight, cost and manufacturability.
Both Nagano et al. in view of Venezia et al., and Ekladyous et al. are analogous in the field of multistep structure for a molded automobile component, it would have been obvious for a person with ordinary skills in the art to further modify and optimize various step parameters of Nagano et al. in view of Venezia et al. such as to vary and optimize angle formed by each step and each higher riser as taught by Ekladyous et al. in order to achieve the most desired rigidity and the ease of molding, impact resistance, rigidity, strength, weight, cost and manufacturability as suggested by Ekladyous et al.. 
As to claim 2.    Nagano et al. in view of Venezia et al., and Ekladyous et al. disclose the component as claimed in claim 1, wherein the thickness of the wall is different depending on the direction thereof (see e.g. Nagano et al. disclose preferably, a wall thickness of a portion of wall where the reflecting surfaces 51 are provided is larger than a wall thickness of a portion where the surfaces 52 connected to the reflecting surfaces 51 are provided in Par. 40. In another word, riser 51 can have different or bigger thickness than step 52, thus the thickness of the wall is different depending on the direction of the step wall).

    PNG
    media_image4.png
    305
    566
    media_image4.png
    Greyscale

As to claim 4.    Nagano et al. in view of Venezia et al., and Ekladyous et al. discloses the component as claimed in claim 1, wherein an angle formed by each step and each higher riser varies from one step to another(see e.g. discussion of claim 1). 
As to claim 6.    Nagano et al. in view of Venezia et al., and Ekladyous et al. disclose the component as claimed in claim 5, wherein the thickness of the wall at the steps is substantially equal to 1 millimeter and the thickness of each riser is substantially equal to 1.5 millimeters (see e.g. the instant application explains that the thickness E1 of the wall at the steps 4, 5, 6 being between 1 and 1.19 millimeters, and preferably substantially equal to 1 millimeter in par. 27. The thickness E2 of each riser 7, 8 is between 1.5 and 1.2 mm in Par. 30.
Nagano et al. disclose the thickness of the portions of the wall where the reflecting surfaces 51 are provided is not specifically limited, but for example, is 0.8 mm to 1.5 mm from a view point of the reduction in weight of the vehicle air-conditioning apparatus 1 in Par. 40. The thickness of portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not limited, but for example, is 1.5 to 2.5 mm in par. 40. 
Nagano et al. disclose preferably, a wall thickness of a portion of wall where the reflecting surfaces 51 are provided is larger than a wall thickness of a portion where the surfaces 52 connected to the reflecting surfaces 51 are provided in Par. 40. In another word, riser 51 can have different or bigger thickness than step 52. A reduction in weight of the vehicle air-conditioning apparatus 1 is required, and the case tends to be thinned in order to realize the reduction in weight.  If the thickness of the reflecting surfaces of the case is too thin, a sound may pass therethrough and hence the effect of noise reduction may be lowered.  Therefore, the portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not formed to have a thick shape, which contributes to a reduction of thickness of the case 2.  In addition, thickness of the portions of the wall of the case 2 where the reflecting surfaces 51 are provided is increased as needed.  Consequently, the sonic wave transmissivity through the reflecting surfaces 51 is reduced and hence the noise can further be reduced in Par. 40.
Thus it would have been obvious for person with ordinary skills in the art to modify the thickness of the wall at the steps 52 to be not limited such as smaller than the riser 51 as suggested by Nagano et al to be within range of 0.8 mm to 1.5 mm such as around 1 millimeter, wherein thickness of riser to be around 1.5 millimeter in order to reduction in weight and achieve desired noise reduction effect.)
Around 1mm can be from 0.5 to 1.5 millimeter, and around 1.5 can be 1.5 to 2 millimeter.  Absent a showing of criticality with respect to data point of step wall thickness of around 1mm and riser thickness to be around 1.5 millimeter, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the step thickness and riser thickness hrough routine experimentation in order to achieve the desired air mixing or air flow. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
As to claim 8.    Nagano et al. in view of Venezia et al. does not discloses component as claimed in claim 1, wherein a tread of each step is between 30 and 40 millimeters.
Ekladyous et al. discloses the multi-step structure of the automobile component that has excellent impact resistance, rigidity, strength, weight, cost and manufacturability. Ekladyous et al. discloses step profile parameters such as tread, width, height, tilt angle for the slope, number of steps, arrangement and the like are not limited are all result effective variable that can be designable for the optimization of the rigidity and the ease of molding (see e.g. line 1-10 in column 8). Ekladyous discloses step tread is preferably have maximum dimension between 10-60 mm in order to optimize the rigidity and easy of molding (see e.g. line 1-10 in column 8). 
Both Nagano et al. in view of Venezia et al., and Ekladyous et al. are analogous in the field of multistep structure for a molded automobile component, it would have been obvious for a person with ordinary skills in the art to further modify and optimize various step parameters of Nagano et al. in view of Venezia et al. such as tread is preferably have maximum dimension between 10-60 mm as taught by Ekladyous et al. in order to achieve the most desired rigidity and the ease of molding, impact resistance, rigidity, strength, weight, cost and manufacturability as suggested by Ekladyous et al. 
As to claim 10     Nagano et al. in view of Venezia et al., and Ekladyous et al. discloses as claimed in claim 1, wherein the height of each riser decreases from one step to the following step (see e.g. Fig 2 of Venezia et al. Venezia et al. discloses a wall structure of an air conditioning system used in vehicles (see e.g. Par. 1-2), that has an efficient mixing of air flow (see e.g. Par. 13). Venezia et al. discloses step-shaped profile, the steps having different heights and lengths (see e.g. Par. 40), wherein the height decrease from one step to the next step shown in Fig 2).

    PNG
    media_image3.png
    418
    494
    media_image3.png
    Greyscale


As to claim 11.    Nagano et al. in view of Venezia et al., and Ekladyous et al. disclose the component as claimed in claim 1, wherein the component is made of propylene (see e.g. Nagano et al. discloses case 2 of the vehicle air conditioning apparatus is made of synthetic resin such as polypropylene in Par. 30). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (JP2014233502, use US20160137027 as equivalent), Venezia et al. (US20130250718) and Ekladyous et al. (US7377580), and further in view of Pavao et al. (US6419300).
As to claim 7.  Nagano et al. in view of Venezia et al., and Ekladyous et al. does not disclose the component as claimed in claim 1, wherein a height of each riser perpendicular to the corresponding step is between 1.5 and 5.5 millimeters. 
Pavao et al. discloses step shape comprising plastic component of vehicle wherein the step design can reduce the noise (see e.g. line 10-40 in column 1 describe the component is made of plastic, line 40-67 in column 1 discloses the design of component is for automobile and can reduce noise level). Pavao et al. discloses the step may have a maximum height in a range of 0.25 to 5.0 mm, more preferably in a range of 0.5 to 4.0 mm and, most preferably a maximum height in a range of 1.0 mm to 2.0 mm in order to provide for an effective structure to reduce the noise for an automobile component (see e.g. Fig 4-6, line 35-45 in column 2).
Both Nagano et al. in view of Venezia et al., and Ekladyous et al., and Pravao et al. are analogous in the field of step profile component of a vehicle, it would have been obvious for a person with ordinary skills in the art to modify the height of each riser perpendicular to the corresponding step of Nagano et al. in view of Venezia et al., and Ekladyous et al. to be within a range of range of 0.25 to 5.0 mm, more preferably in a range of 0.5 to 4.0 mm and, most preferably a maximum height in a range of 1.0 mm to 2.0 mm as taught by Pavao et al. in order to provide for an effective structure to reduce the noise for an automobile component as suggested by Pravao et al. 

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. § 103
Claim 1 as amended requires, inter alia, (1) the thickness of the wall at the stair steps is between 1 and 1.19 millimeters, (2) the angle formed by each step and each higher riser is between 70° and 75°, and (3) the thickness of the wall at the steps and the thickness of the wall of each riser is different.
With respect to (1), Applicant argues, the Examiner asserts that it would be obvious to modify the thicker wall portion of Nagano to have a thickness similar to the thinner riser portion of the component. Applicant respectfully disagrees.
As noted by the Examiner, and as discussed in the Examiner Interview, Nagano discloses certain component features for the purpose of balancing weight reduction, noise reduction, and maintaining rigidity. In this regard, in the Office Action, the Examiner asserts that the thickness of both the walls and risers can be adjusted independently to achieve both weight reduction and noise reduction, even if those values fall outside of the ranges disclosed in Nagano. Applicant respectfully disagrees.
Nagano is concerned with weight reduction and noise reduction, but also rigidity. If the thicker wall portions of Nagano have their thickness reduced below 1.5mm—the minimum value disclosed by Nagano—the structural rigidity of the component would be affected. Accordingly, it is unreasonable for the Examiner to assert that it is obvious to reduce the thickness of these components below the 1.5mm to 2.5mm range disclosed. Based on Nagano, one of ordinary skill in the art, when faced with the challenge of balancing noise reduction, reducing weight, and maintaining rigidity, would not find it obvious to optimize any of the component thicknesses outside of the workable range disclosed in Nagano.
Examiner respectfully disagrees:
Nagano et al. disclose the thickness of the portions of the wall where the reflecting surfaces 51 are provided is not specifically limited, but for example, is 0.8 mm to 1.5 mm from a view point of the reduction in weight of the vehicle air-conditioning apparatus 1 in Par. 40. The thickness 0.8 mm to 1.5 mm overlaps with claimed range of 1 and 1.19 millimeters
Thus it would also have been obvious for person with ordinary skills in the art to modify/optimize the unlimited thickness of the wall at the steps to be even within a narrower range, for example of 0.8 mm to 1.5 mm, and unlimited thickness of the wall at the riser within range, for example of 1.5-2.5 mm in order to further achieve an optimized reduction in weight and achieve desired noise reduction effect. Thus Examiner’s modification or more accurately to optimized within the exemplary range within Nagano since Nagao et al discloses wall thickness at the step and riser are result effective
Examiner later cited the riser thickness of the thickness of portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not limited, but for example, is 1.5 to 2.5 mm in par. 40, is to show that the step thickness 0.8 mm to 1.5 mm is different compared with the thickness of the wall at the riser.
As disclosed by Nagano et al, neither the wall thickness at the step or wall thickness of the riser is limited, and both the wall thickness of the step and the riser are effective variable for the weight reduction and sound reduction of the vehicle air-conditioner apparatus. So even if a thickness range outside the exemplary range does not teach away from Nagano et al, but within routine optimization. 
For the above reason, applicant’s argument is not persuasive. 

With respect to (2), Applicant argues claim 1 requires, “an angle formed by each step and each higher riser is between 70° and 75°... .” Nagano and Venezia may disclose this angle as acute (less than 90°), but the Applicant has found a narrower, workable range, the criticality of which allows for the wall to be thinner than previously disclosed (by Nagano and Venezia), while still maintaining noise, and reducing weight. See MPEP § 2144.05(IID(A). Based on Nagano and Venezia, one of ordinary skill in the art would not expect that setting the angle between the step and rise to be between 70° and 75° would allow for the thickness of the step it be below 1.5mm.
Examiner respectfully disagrees:
Venezia et al. further discloses a wall structure of an air conditioning system used in vehicles (see e.g. Par. 1-2), that has an efficient mixing of air flow (see e.g. Par. 13). Less than 90 degree fully encompass the claimed 70-75 degrees, while also Fig 2 also demonstrate approximate to 70-75 within the range of less than 90. Venezia et al. discloses the wall structure of the air conditioning system comprise step-shaped profile, wherein the steps having different heights and lengths (see e.g. Par. 40). Venezia et al. also discloses lower edge of the main wall 110 forms an acute angle (which is less than 90 degrees) with the adjoining side edge for the auxiliary wall in Par. 40, wherein the mixing of the inflow air flow happens(see e.g. abstract, Par. 9-10). Venezia et al. disclose the modification/optimization of the step profile of the auxiliary walls can further improve mixing of the air flows and make the mixing more efficient (see e.g. Par. 12-13), including but not limited to orientation, dimension, height of steps of auxiliary wall(see e.g. Par. 36, Par. 48). Since Venezia et al. discloses angle is a result effective variable that can affect the air flow within air conditioner system, absent a showing of criticality with respect to the range of 70-75, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the step angle through routine experimentation in order to achieve the desired air mixing or air flow. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05]. More importantly, the instant application also relates to an air conditioning device in the field of motor vehicle in Par. 1. 
Ekladyous et al. is additionally cited to teach step profile parameters such as tread, width, height, tilt angle for the slope, number of steps, arrangement and the like are not limited are all result effective variable that can be further modified and designable for the optimization of the rigidity and the ease of molding (see e.g. line 1-10 in column 8). Ekladyous et al. discloses the optimized multi-step structure of the automobile component can have excellent impact resistance, rigidity, strength, weight, cost and manufacturability.
Thus, Nagano et al. Venezia et al. Ekladyous et al. all teaches step profile including are result-effective variable, it would have been obvious to a person of ordinary skill in the art at the time of the invention to vary thickness, step angle of both tread and riser step profile independently through routine experimentation in order to achieve the desired rigidity, noise reduction, weight reduction, mixing airflow properties and etc.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
Last but not the least, the instant application discloses in Par. 12 that preferably, the angle formed by each step and each higher riser is between 50.degree.  and 90.degree.  and preferably between 70.degree.  and 75.degree.. So the range of 70.degree.  and 75.degree is not unexpected within the range of 50.degree.  and 90.degree, it is a preferred range through routine optimization. 
So all the possible modification can bring what benefit has been known in the art, nothing unexpected. Thus applicant’s argument is not persuasive. 

Regarding (3), Applicant argues while claim limitations may not be imputed from the specification, the instant specification also discloses that the thickness at the riser is between 1.2 and 1.5mm.
Nagano may illustrate a varying thickness of the riser and step, but the minimum thickness disclosed in Nagano for either the wall or the riser is 1.5mm. Accordingly, no reading or broad interpretation of Nagano would lead one of ordinary skill in the art to independently select both the wall thickness and riser thickness to be different, and both below the required workable range in Nagano, whether considered alone or in combination with Venezia and Ekladyous.
Examiner respectfully disagrees:
Applicant is arguing thickness range of 1.2 and 1.5mm in the specification, not what is claimed in the current claim. 
Nagano et al. disclose wherein the thickness of the wall at the steps and the thickness of the wall of each riser is different (see e.g. the thickness of portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not limited, but for example, is 1.5 to 2.5 mm in par. 40. The step 52 thickness 0.8 mm to 1.5 mm is different compared with the thickness of the wall at the riser. Nagano et al. disclose preferably, a wall thickness of a portion of wall where the reflecting surfaces 51 are provided is larger than a wall thickness of a portion where the surfaces 52 connected to the reflecting surfaces 51 are provided in Par. 40. In another word, riser 51 can have different/bigger thickness than step 52).
Thus Nagano et al. discloses wall thickness range of both step and riser fully encompass what is claimed by the instant application. Just the disclosed range in the specification not overlapping with the not limited, but exemplary range of Nagano is irrelevant to the claim examination. What applicant disclosed in the specification of instant application will not be examined, since it is not claimed.  
Thus it would also have been obvious for person with ordinary skills in the art to modify/optimize the unlimited thickness of the wall at the steps to be even within a narrower range, for example of 0.8 mm to 1.5 mm, and unlimited thickness of the wall at the riser within range, for example of 1.5-2.5 mm in order to further achieve an optimized reduction in weight and achieve desired noise reduction effect. Thus Examiner’s modification or more accurately to optimized within the exemplary range within Nagano since Nagao et al discloses wall thickness at the step and riser are result effective
Examiner later cited the riser thickness of the thickness of portions of the wall where the surfaces 52 connected to the reflecting surfaces 51 are provided is not limited, but for example, is 1.5 to 2.5 mm in par. 40, is to show that the step thickness 0.8 mm to 1.5 mm is different compared with the thickness of the wall at the riser.
As disclosed by Nagano et al, neither the wall thickness at the step or wall thickness of the riser is limited, and both the wall thickness of the step and the riser are effective variable for the weight reduction and sound reduction of the vehicle air-conditioner apparatus. So even if a thickness range outside the exemplary range does not teach away from Nagano et al, but within routine optimization. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stucky et al. (US20050102946) discloses a component made of a plastic material(see e.g. polypropylene molded siding in abstract), comprising: a wall that is at least partially in the shape of stair steps (see e.g. sliding panel shaped with sloping faces with stepped edges, which is made of vinyl or other polymers or resins in par. 52, Fig 2), a thickness of the wall at the stair steps being between 1 and 1.19 millimeters (see e.g. Stucky et al. discloses an overlap of adjacent siding panels is visually acceptable if the siding material is thin, such as extruded or formed vinyl sheet material simulating clapboards. It also have been know that the thickness of the siding can be 0.035 to 0.050 inches thick in Par. 15. 0.035 to 0.050 inches thick corresponds to 0.889 millimeters to 1.27 millimeters, which overlaps with the claimed range of 1 and 1.19 millimeters) 
Kihara et al. (US 20110193404). 
Itsubo et al. (US4488655).                                                                                              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783